Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-20, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Kales; Jolanda Jacoba Maria (US 20170137125).
Claim 1:
Kales discloses 
An unmanned aerial vehicle, comprising: a frame; a propeller rotatably coupled to the frame; a landing guard armature extending from the frame, wherein a terminal end of the landing guard armature extends beyond a propeller radius of the propeller, 
(See Kales FIG. 7 for the landing arms extending beyond the span of the propellers)

    PNG
    media_image1.png
    571
    590
    media_image1.png
    Greyscale


(See Kales FIG 7 above where the open triangular frame design allows for airflow around the landing guard)
Claim 2:
Kales discloses 
The unmanned aerial vehicle according to claim 1, 
wherein landing guard armature is a thin plate comprising: a first portion that extends away from the frame in such a way that the first portion is positioned below the propeller; and a second portion that angles upwardly from the first portion.
(See Kales FIG. 7 for said descriptions).
Claim 5:
Kales discloses 
The unmanned aerial vehicle according to claim 1, 
wherein the landing guard armature is located from the propeller in such a way that a cavity or opening is formed there between to further promote airflow.
(See Kales FIG 7 above where the open triangular frame design allows for airflow around the landing guard).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kales; Jolanda Jacoba Maria (US 20170137125), in view of Raptopoulos; Andreas et al. (US 20170129603), referred herein after as Raptopoulos. 
Claim 3:
Kales does not disclose
The unmanned aerial vehicle according to claim 2, 
wherein at least one of the first portion or the second portion comprises at least one of a wheel, a bearing, a roller, a low- friction coating, or combinations thereof.
Raptopoulos teaches
at least one of the first portion or the second portion comprises at least one of a wheel, a bearing, a roller, a low- friction coating, or combinations thereof.
(See Raptopoulos for low coefficient of friction coatings)

    PNG
    media_image2.png
    698
    1533
    media_image2.png
    Greyscale

.

Claims 4, 6, 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kales; Jolanda Jacoba Maria (US 20170137125), in view Martens; Eric John (US 20200031473). 
Claim 4:
Kales does not disclose
The unmanned aerial vehicle according to claim 1, 
wherein the surface area of the landing guard armature is smaller than a surface area of a blade of the propeller.
Martens teaches
the surface area of the landing guard armature is smaller than a surface area of a blade of the propeller.
(see Martens…FIG. 14 for the landing surface being smaller than the rotor blade)

    PNG
    media_image3.png
    541
    1458
    media_image3.png
    Greyscale



Claim 6:
Kales does not disclose
The unmanned aerial vehicle according to claim 1,
wherein the landing guard armature has an arcuate configuration that substantially corresponds to an angled sidewall of a landing compartment of a landing apparatus which receives the unmanned aerial vehicle.
Martens teaches
the landing guard armature has an arcuate configuration that substantially corresponds to an angled sidewall of a landing compartment of a landing apparatus which receives the unmanned aerial vehicle.
(See Martens FIGS 2, 4 for the landing arm being curved to fit into the landing compartment (docking platform) )

    PNG
    media_image4.png
    368
    993
    media_image4.png
    Greyscale

Therefore, from the teaching of Martens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Kales to include the above claim elements as taught by Martens in order to securely dock the UAV to the landing platform.

Claim 7:
Kales discloses 
A system, comprising: 
a landing apparatus comprising a landing compartment; and an unmanned aerial vehicle, comprising: a frame; a propeller rotatably coupled to the frame; and a landing guard armature extending from the frame, 
(See Kales FIG. 7 for a frame, propellers, and landing arms extending beyond the span of the propellers)

    PNG
    media_image1.png
    571
    590
    media_image1.png
    Greyscale


wherein the landing guard armature has a surface area that is sized to promote airflow around the landing guard armature and substantially corresponds in shape to a sidewall of the landing compartment.
(see Martens…FIG. 14 for the landing surface being smaller than the rotor blade – sized to promote airflow and its landing arm corresponding to the sidewall of the docking port compartment)

    PNG
    media_image3.png
    541
    1458
    media_image3.png
    Greyscale


Claim 19:
Kales does not disclose
The system according to claim 7, 
wherein the landing guard armature and the sidewall have a complementary shape that allows the unmanned aerial vehicle to nest within the landing compartment.
Martens teaches
the landing guard armature and the sidewall have a complementary shape that allows the unmanned aerial vehicle to nest within the landing compartment.
(See Martens FIGS 2, 4 for the landing arm being curved to fit into the landing compartment (docking platform) )
Therefore, from the teaching of Martens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Kales to include the above claim elements as taught by Martens in order to securely dock the UAV to the landing platform.
Claim 20:
Kales discloses 
A method, comprising: 
position a landing apparatus comprising a landing compartment within about a vehicle; and receiving, by the landing apparatus, an unmanned aerial vehicle comprising: a frame; a propeller rotatably coupled to the frame; and a landing guard armature extending from the frame, 
(See Kales

    PNG
    media_image1.png
    571
    590
    media_image1.png
    Greyscale


wherein the landing guard armature has a surface area that is sized to promote airflow around the landing guard armature and substantially corresponds in shape to a sidewall of the landing compartment. 
Martens teaches
the landing guard armature has a surface area that is sized to promote airflow around the landing guard armature and substantially corresponds in shape to a sidewall of the landing compartment. 

(see Martens…FIG. 14 for the landing surface being smaller than the rotor blade – sized to promote airflow and its landing arm corresponding to the sidewall of the docking port compartment)
Therefore, from the teaching of Martens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Kales to include the above claim elements as taught by Martens in order to further improve airflow around the landing arm.

Claims 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kales; Jolanda Jacoba Maria (US 20170137125), in view Martens; Eric John (US 20200031473), and further in view of Sohmshetty; Raj et al. (US 20200216196), referred herein after as Sohmshetty. 
Claim 8:
The Combination of Kales and Martens does not disclose
The system according to claim 7, 
wherein the landing apparatus is integrated in a roof of a vehicle. 
Sohmshetty teaches
the landing apparatus is integrated in a roof of a vehicle.
(See Sohmshetty FIGS 2,3, for a UAV landing on a vehicle)

    PNG
    media_image5.png
    471
    889
    media_image5.png
    Greyscale


Claim 10:
The Combination of Kales and Martens does not disclose
The system according to claim 7, 
wherein the sidewall of the landing compartment cooperates with the landing surface of the landing compartment to define the landing compartment.
Sohmshetty teaches
the sidewall of the landing compartment cooperates with the landing surface of the landing compartment to define the landing compartment.

(See Sohmshetty FIG. 3 for landing surface and landing compartment compatibility)
Therefore, from the teaching of Sohmshetty, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Kales in view of Martens to include the above claim elements as taught by Sohmshetty in order to make use of mobile platforms on vehicles ergonomic and practical for aspects such as compact fit, drainage etc..


Claim 11:
The Combination of Kales and Martens does not disclose
 The system according to claim 10, 
wherein at least one of the sidewall or the landing surface are perforated to reduce an amount of airflow created by the propeller from reflecting off of the sidewall or the landing surface and creating flight instability.
Sohmshetty teaches
at least one of the sidewall or the landing surface are perforated to reduce an amount of airflow created by the propeller from reflecting off of the sidewall or the landing surface and creating flight instability.
(See Sohmshetty FIG. 3 for the landing surface component 122 having perforations and drain collection pan 150 – see [0042]).
Therefore, from the teaching of Sohmshetty, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Kales in view of Martens to include the above claim elements as taught by Sohmshetty in order to make use of mobile platforms on vehicles ergonomic and practical for aspects such as compact fit, drainage etc..
Claim 12:
The Combination of Kales and Martens does not disclose
The system according to claim 11, further 
comprising a drip plate positioned below the landing compartment to receive a fluid that passes through perforations of the sidewall or the landing surface.

comprising a drip plate positioned below the landing compartment to receive a fluid that passes through perforations of the sidewall or the landing surface.
(See Sohmshetty FIG. 3 for the landing surface component 122 having perforations and drain collection pan 150 – see [0042]).
Therefore, from the teaching of Sohmshetty, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Kales in view of Martens to include the above claim elements as taught by Sohmshetty in order to make use of mobile platforms on vehicles ergonomic and practical for aspects such as compact fit, drainage etc..
Claim 13:
Kales does not disclose
The system according to claim 10, 
further comprising an opening in the landing surface that provides access to the unmanned aerial vehicle when the unmanned aerial vehicle is within the landing compartment.
Martens teaches
an opening in the landing surface that provides access to the unmanned aerial vehicle when the unmanned aerial vehicle is within the landing compartment.
(See Martens FIGS. 1, 2 for the UAV accessing payload 50 through the platform opening) 


    PNG
    media_image4.png
    368
    993
    media_image4.png
    Greyscale

Therefore, from the teaching of Martens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Kales to include the above claim elements as taught by Martens in order to make payload accessible to UAV from an enclosed space such as compartment 70.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kales; Jolanda Jacoba Maria (US 20170137125), in view Martens; Eric John (US 20200031473), and further in view of Sohmshetty; Raj et al. (US 20200216196), referred herein after as Sohmshetty. 
Claim 9:
The Combination of Kales and Martens does not disclose


further comprising a securement assembly comprising: a reel; and a tether coupled to the reel and the unmanned aerial vehicle.
Shaw teaches
a securement assembly comprising: a reel; and a tether coupled to the reel and the unmanned aerial vehicle
(See Shaw  FIGS 14A, 14B and [0109] for cables, winches and other reeling devices)..

    PNG
    media_image6.png
    381
    506
    media_image6.png
    Greyscale

.
Claims 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kales; Jolanda Jacoba Maria (US 20170137125), in view Martens; Eric John (US 20200031473), and further in view of Cooper; Neil E. et al. (US 20190308724), referred herein after as Cooper. 
Claim 14:
The Combination of Kales and Martens does not disclose
The system according to claim 7, 
further comprising an actuated roof that covers the landing compartment to enclose the unmanned aerial vehicle.
Cooper teaches
an actuated roof that covers the landing compartment to enclose the unmanned aerial vehicle.
(See Cooper FIGS. 3 and 10 for compartments and an actuated roof for enclosing UAVs)

    PNG
    media_image7.png
    720
    1493
    media_image7.png
    Greyscale


Claim 16:
The Combination of Kales and Martens does not disclose
The system according to claim 15, 
wherein the controller is configured to determine if a portion of the unmanned aerial vehicle will contact an actuated roof that covers the landing compartment, and to prevent closure of the actuated roof in response.
Cooper teaches
the controller is configured to determine if a portion of the unmanned aerial vehicle will contact an actuated roof that covers the landing compartment, and to prevent closure of the actuated roof in response.
(See Cooper FIGS. 3 and 10 for compartments, deployment controller 1004, and an actuated roof for enclosing UAVs)

Claim 17:
The Combination of Kales and Martens does not disclose
The system according to claim 16, 
wherein the processor is configured to instruct the unmanned aerial vehicle to launch and land to reposition the unmanned aerial vehicle within the landing compartment.
Cooper teaches
the processor is configured to instruct the unmanned aerial vehicle to launch and land to reposition the unmanned aerial vehicle within the landing compartment.
(See Cooper FIGS. 3 and 10 for compartments, deployment controller 1004, and an actuated roof for enclosing UAVs).

Claim 18:
The Combination of Kales and Martens does not disclose
The system according to claim 17, 
wherein the processor is configured to prevent the unmanned aerial vehicle from launching when the actuated roof is not open, as well as prevent closure of the actuated roof when the unmanned aerial vehicle is in flight.
Cooper teaches
wherein the processor is configured to prevent the unmanned aerial vehicle from launching when the actuated roof is not open, as well as prevent closure of the actuated roof when the unmanned aerial vehicle is in flight.
(See Cooper FIGS. 3 and 10 for compartments, deployment controller 1004, and an actuated roof for enclosing UAVs).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kales; Jolanda Jacoba Maria (US 20170137125), in view Martens; Eric John (US 20200031473), and further in view of Collins; Gaemus et al. (US 20210129982), referred herein after as Collins. 
Claim 15:
The Combination of Kales and Martens does not disclose
The system according to claim 7, 
further comprising a controller, the controller comprising a processor and memory, the processor is configured to execute instructions stored in the memory to determine when the unmanned aerial vehicle is stationary and level.
Collins teaches
a controller, the controller comprising a processor and memory, the processor is configured to execute instructions stored in the memory to determine when the unmanned aerial vehicle is stationary and level.
(See Collins FIG. 5 and [0117] for use of an algorithm (PID) to ensure stable positioning of drones (level and stationary)).

    PNG
    media_image8.png
    403
    534
    media_image8.png
    Greyscale

Therefore, from the teaching of Collins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Kales in view of Martens to include the above claim elements as taught by Collins in order to land UAVs level and stably on a platform for applications where UAVs being level and stationary are critical.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644